NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

LINDA CAGWIN,                    )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No. 2D17-4397
                                 )
THRIFTY RENTS, INC.,             )
                                 )
           Appellee.             )
________________________________ )


Opinion filed August 31, 2018.

Appeal from the Circuit Court for
Hillsborough County; Gregory P. Holder,
Judge.

Michael P. Fuino of Weidner Law,
St. Petersburg, for Appellant.

Justin H. Levitt of Woodward Law
Group, Land O'Lakes, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, CRENSHAW, and ROTHSTEIN-YOUAKIM, JJ., Concur.